There are a number of matters presented in the petition for rehearing in this case that are not covered by the opinion.
Attention is called therein to the case of Whitaker v. Columbia Weighing Machine Co., 131 Okla. 194, 268 P. 255, as holding that an implied warranty survives the 30-day inspection period. That case was decided June 12, 1928, after the filing of the briefs in this case, and was not called to the attention of the court. In view of the fact that one of the parties to that action is the same as one of the parties in this suit, and the contract involved in the two actions is almost identical, we think it advisable to state that there is no conflict in the rule announced in the two cases.
In the Whitaker Case this court held that an answer alleging that a machine was not suitable to perform the work for which it was made stated a defense, and the cause was reversed, with directions to reinstate the answer setting up that defense, which answer had been stricken from the case by order of the trial court. In the case at bar the answer raised that defense and was not stricken, and the trial court permitted the introduction of testimony in support of that answer to show that the weighing machine would not properly weigh and that it was worth only $2 for junk. There is nothing in this opinion that in any way conflicts with the opinion in the Whitaker Case.
In the petition for rehearing it is announced that the court did not instruct the jury on this issue. The record before this court shows that the defendant in error did not object to any of the instructions given, and the instructions requested by the defendant in error are not included in the record on appeal. For that reason, the court is unable to determine whether or not there was error in the instructions.
The rule is well established that, where the instructions of the court do not cover all of the phases of the case, counsel is bound to call the court's attention to the omission by an appropriate request for additional instructions, or be precluded from making such failure available as reversible error, which well-established rule has been properly followed in the following cases: Heindselman v. Harper, 91 Okla. 50,215 P. 771; Garr v. Minnick, 100 Okla. 109, 228 P. 481; Citizens Bank v. Singer, 109 Okla. 27, 234 P. 708.
Petition for rehearing is denied.
LESTER, V. C. J., HUNT, CLARK, HEFNER, CULLISON, and SWINDALL, JJ., concur.
MASON, C. J., and RILEY, J., absent.